 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    OTTO W. WEILERT,                                   No. 2:19-cv-02286-MCE-CKD PS

12                        Plaintiff,                     ORDER

13             v.
14    NATIONSTAR MORTGAGE, LLC et al.,
15                        Defendants.
16

17            On February 27, 2020, the magistrate judge filed findings and recommendations herein

18   which were served on the parties and which contained notice that any objections to the findings

19   and recommendations were to be filed within fourteen days. No objections were filed.

20            Accordingly, the court presumes that any findings of fact are correct. See Orand v. United

21   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

22   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

23   1983).

24            Although it appears from the file that plaintiff’s copy of the findings and

25   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

26   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

27   of documents at the record address of the party is fully effective.

28   ////
                                                         1
 1          The court has reviewed the applicable legal standards and, good cause appearing,
 2   concludes that it is appropriate to adopt the Proposed Findings and Recommendations in full.
 3          Accordingly, IT IS ORDERED that:
 4          1. The Findings and Recommendations filed February 27, 2020, are ADOPTED;
 5          2. The action is dismissed without prejudice pursuant to Federal Rule of Civil Procedure
 6          41(b); and
 7          3. The Clerk of Court is directed to close this case.
 8          IT IS SO ORDERED.
 9   Dated: April 1, 2020
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
